DETAILED ACTION

This office action is in response to Remarks and Amendments filed October 22, 2021 in regards to a continuing application filed September 27, 2018 claiming priority to PCT/JP2017/013023 filed March 29, 2017 and to foreign application JP2016-073612 filed March 31, 2016.   Claims 1, 9, 10, and 14 have been amended. Claim 6 has been cancelled without prejudice.  Claims 1-5 and 7-20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments filed October 22, 2021, which have been fully considered and are found persuasive, therefore the rejections of claims 1-4 and 6-16 under 35 USC § 102 and 35 USC § 103 have been withdrawn. New rejections under 35 USC § 102 and 35 USC § 103 have been made. 
In view of the Remarks and Amendment of claim 9 and 10, the rejection of claim 9 under 35 USC § 112(b) and the objection of claim 10 have been withdrawn.    

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-11, 13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP2012-207063A – machine translation).
In regards to claims 1, 2, and 7, Inoue et al. teach a composite polymer composition comprising a slightly soluble polysaccharide substance, an ionic liquid which is liquid at room temperature (25°C) to 100°C and can dissolve the slightly soluble polysaccharide substance, and a dye, wherein the composite polymer composition is mixed with a resin forming a resin composition [Abstract].  Inoue et al. teach in composite polymer compositions A-3 and A-4 [Table 1; 0058-0059] an ionic liquid (b), 1-butyl-3-methylimidazolium chloride in the amount of 0.5 parts by mass; a slightly soluble polysaccharide (d), a natural cellulose fiber, ARBOCEL® BWW40, in the amount of 1.0 part by mass; and a dye in the amount of 0.1 part by mass, based on 100 parts by mass of a resin of polypropylene (PP) or polystyrene (PS) [Table 1].  Inoue et al. teach the resin composition of A-2 in Table 2, 100 parts by mass of a polystyrene (PS) thermoplastic synthetic resin, 5 parts by mass of an ionic liquid, 1-butyl-3-methylimidazolium chloride, 10 parts by mass of a natural cellulose fiber, and 0.1 parts of a dye and the ratio of ionic liquid to cellulose fiber is 0.5 (=5/10) [Table 2], therefore anticipating the instant claim 1.
In regards to claims 3-5, Inoue et al. teach the ionic liquid, 1-butyl-3-methylimidazolium chloride, wherein R12 is butyl, R1 is methyl, n11 is 0 in the structure of general formula of 1a (instant claim 4), and X- is a chloride (a halide ion) [0058-0059].
In regards to claims 10, 11, 13, 16, 19, and 20, Inoue et al. teach mixing the ionic liquid, the cellulose fibers, and a dye to form a composite polymer composition and then the composite polymer composition and the resin are extruded together (i.e., kneading) and then molded to form parts and housings for electronic / electrical equipment, home appliances, and automobiles [Figure 1; 0002, 0058-0061, 0066]. 
In regards to claim 9, since Inoue et al. teach the identical or substantially identical thermoplastic resin composition as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Inoue et al. inherently be the same as claimed (i.e., apparent elastic modulus (Ef1) of the cellulose is 1.1 times more with respect to an apparent elastic modulus (Efo)). If there is any difference between the product of Inoue et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP2012-207063A – machine translation).
The rejection of claim 1 is adequately set forth in Paragraph 5 above and is incorporated herein by reference.
In regards to claim 8, Inoue et al. disclose in addition to the resins of polypropylene (PP) and polystyrene (PS) above, the resins can comprise the resins of poly(butylene succinate), poly(butylene succinate / adipate), and poly(butylene succinate / carbonate) which comprise partial anhydride groups (i.e., -C(O)-O-) [0038] which can be blended and act as a compatibilizer with the polysaccharide substance, dye, ionic liquid, and other resins.  Therefore, one of ordinary skill in the art would use the resins of poly(butylene succinate), poly(butylene succinate / adipate), and poly(butylene succinate / carbonate) to act as compatibilizers for the composite polymer composition in an amount from 1 to 50% by mass which can be determined by one of ordinary skill in the art with a reasonable expectation of success.
In regards to claims 12 and 14, Inoue et al. disclose mixing the ionic liquid, the cellulose fibers, and a dye to form a composite polymer composition and then the composite polymer composition and the resin of instant claim 8 are extruded together (i.e., kneading) and then molded to form parts and housings for electronic / electrical equipment, home appliances, and automobiles [Figure 1; 0002, 0058-0061, 0066].
In regards to claims 15, 17, and 18, Inoue et al. disclose an ionic liquid (b), 1-butyl-3-methylimidazolium chloride in the amount of 0.5 parts by mass; a slightly soluble polysaccharide (d), a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RONALD GRINSTED/             Examiner, Art Unit 1763  

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763